     Case 1:15-cv-00382-HSO-JCG Document 348 Filed 01/24/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


DOUGLAS HANDSHOE                             §                        PLAINTIFF
                                             §
                                             §
v.                                           §     Civil No. 1:15cv382-HSO-JCG
                                             §
                                             §
VAUGHN PERRET, et al.                        §                     DEFENDANTS




         ORDER GRANTING PLAINTIFF DOUGLAS HANDSHOE’S
           [331] MOTION TO CONFIRM DEFAULT JUDGMENT

      BEFORE THE COURT is a pro se Motion [331] to Confirm Default Judgment

against Defendants Progress Media Group Limited of Nova Scotia and Marilyn

Smulders filed on January 4, 2019, by Plaintiff Douglas Handshoe. Having

reviewed the Motion [331], the record, and relevant legal authority, the Court

concludes Handshoe’s Motion [331] should be granted and a default judgment

should be entered against Defendants Progress Media Group Limited of Nova Scotia

and Marilyn Smulders.

                                I. BACKGROUND

      Plaintiff Douglas Handshoe (“Handshoe”) initiated this action by filing a

Complaint [1] on November 16, 2015. Plaintiff has filed three amended pleadings

since that time. Handshoe’s only remaining claim in this case is one set forth in

Count 3 of the Third Amended Complaint against Defendants Progress Media

Group Limited of Nova Scotia (“Progress Media”) and Marilyn Smulders
     Case 1:15-cv-00382-HSO-JCG Document 348 Filed 01/24/19 Page 2 of 3




(“Smulders”) for alleged misrepresentation under 17 U.S.C. § 512(f). See 3d Am.

Compl. [90] at 36-38. Both Progress Media and Smulders are in default, see Clerk’s

Entry of Default [150] at 1, and neither has entered an appearance or taken any

action to set aside the default.

      Handshoe now seeks a default judgment against Progress Media and

Smulders. See Mot. [331] at 1. Handshoe has submitted a Declaration [332] and

attached exhibits in support of his Motion [331]. Handshoe “seek[s] the nominal

sum of One Dollar ($1.00) to compensate me for the time spent, reputation loss [sic]

and for harm to my first amendment rights.” Decl. of Douglas Handshoe [332] at 7.

Progress Media and Smulders have not responded or otherwise objected to default

judgment being entered.

                                   II. DISCUSSION

      Federal Rule of Civil Procedure 55(b)(2) permits the Court to enter a default

judgment against a party who is in default for failure to plead or otherwise defend.

See Fed. R. Civ. P. 55(b)(2). Handshoe’s remaining claim against Progress Media

and Smulders arises out of an alleged misrepresentation made on December 18,

2012, under the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 512(f).

See 3d Am. Compl. [90] at 15, 36-38. Because Progress Media and Smulders are in

default, see Clerk’s Entry of Default [150] at 1, and neither has taken any action to

set aside default or otherwise objected to the entry of default judgment, the Court

will grant Handshoe’s request for default judgment. The Court will award




                                          2
     Case 1:15-cv-00382-HSO-JCG Document 348 Filed 01/24/19 Page 3 of 3




Handshoe a judgment of $1.00 in nominal damages as to Count 3 of the Third

Amended Complaint [90].

                               III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Motion

[331] to Confirm Default Judgment filed on January 4, 2019, by Plaintiff Douglas

Handshoe is GRANTED. The Court will enter a separate Default Judgment.

      SO ORDERED AND ADJUDGED, this the 24th day of January, 2019.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                        3
